UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6379


ROBERT JOSEPH FIORE, II,

             Plaintiff – Appellant,

             v.

CAPTAIN MILEM,

             Defendant – Appellee,

             and

ROWAN COUNTY SHERIFF’S DEPARTMENT; UNKNOWN MAIL ROOM
PERSONNEL,

             Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:14-cv-00731-LCB-JEP)


Submitted: May 23, 2017                                          Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Joseph Fiore, II, Appellant Pro Se. Bradley O. Wood, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Robert Joseph Fiore, II, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Fiore v. Milem, No.

1:14-cv-00731-LCB-JEP (M.D.N.C. Mar. 9, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            3